DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tomoko Nakajima (Reg. No. 63,706) on 02/03/2021.
The application has been amended as follows: 
14. (Currently Amended) A key-input display apparatus [[hat]] that displays a key indication corresponding to a key input to a plurality of first applications operated by key input on an execution screen of the plurality of first applications displayed on a display unit and an input-history display screen displayed by a key-input display program which is running in a second application independent from the plurality of first applications, the key-input display program running in the background of the plurality of first applications, the apparatus comprising: 
an input-data acquisition unit that acquires key input data generated by key input on the plurality of first applications; 
a key-kind determination unit that determines whether the key input data is generated by a key input to a key displayable on the execution screen or by a key input to a hidden key that is not displayable on the execution screen; 
a display setting unit that sets, for the hidden key, a key indication to be displayed on the input-history display screen; and 
an input-history display control unit that outputs the input-history display screen in which the key indications are sequentially displayed as a key operation history to the display unit, the key operation history includes the key indication of the key that can be 
wherein the input-history display screen is not the execution screen of the plurality of firstAttorney Docket No.: 1002-0196 Application No.: 15/545,180applications but a display screen of the key-input display program displayed as a separate screen independent from the execution screen of the plurality of first applications; 
wherein the display setting unit is configured to be able to set the key indication of the hidden key for each of the plurality of [[the]] first applications; 
wherein the input-history display control unit is configured to be able to display the key indications of the plurality of first applications on the input-history display screen in the order in which they are input

REASON FOR ALLOWANCE
Claims 14-26are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 14, 24 and 26, the prior art of record fails to discloses, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display system having all the claimed features of applicant's invention, specifically including "… a key indication corresponding to a key input to a plurality of first applications operated by key input on an execution screen of the plurality of first applications displayed on a display unit and an input-history display screen displayed by a key-input display program which is running in a second application independent from the plurality 

Claims 15-23 and 25 are allowed by virtue of their dependency on allowed claims 14 and 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEBEDE T TESHOME/Examiner, Art Unit 2622   

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622